Citation Nr: 1236933	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a central retinal vein occlusion (CRVO), claimed as strokes, to include as due to a service-connected major depressive disorder and/or service-connected erectile dysfunction.  

2.  Entitlement to service connection for left eye vision loss, to include as due to a service-connected major depressive disorder and/or service-connected erectile dysfunction.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1963 to August 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is in the claims file.  In July 2011, the Board remanded this matter for additional medical inquiry.  

Based on a review of the current claims file, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board also notes that, in its July 2011 remand, the issue of entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected erectile dysfunction, was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not indicate that that claim has been adjudicated, so the issue is again referred to the AOJ.  


REMAND

Medical evidence of record indicates that the Veteran experienced a CRVO (also known as an "eye stroke") in 2005 which led to vision loss in his left eye.  In statements of record dated since 2005, he has asserted that medication prescribed for his service-connected erectile dysfunction (ED) caused the CRVO and residual vision loss.  

Beginning with a May 2010 statement from the Veteran's representative, it has also been asserted that the CRVO and vision loss are secondary to a service-connected major depressive disorder, or medication prescribed for the depression.  This theory of entitlement was reiterated during the April 2011 video hearing.  

In the July 2011 remand, the Board requested medical inquiry and opinion into each of the Veteran's theories of entitlement - that his CRVO and vision loss are due to medication used to treat ED, and that his CRVO and vision loss are due to depression or medication used to treat depression.  

The record contains medical opinions dated in August and October 2011 which address the Veteran's first theory of entitlement - whether his disorders relate to medication used for ED.  But the record does not contain medical inquiry and opinion into the second theory of entitlement - whether the Veteran's CRVO and vision loss relate to depression and/or medication used to treat depression.  

As such, additional medical inquiry must be conducted into the Veteran's claims of service connection.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Houston VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated after June 2011.  

2.  The Veteran should be scheduled for a VA compensation examination with an appropriate specialist to determine the etiology, nature, and severity of his CRVO and residual left eye vision loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's CRVO or residual vision loss was caused or aggravated by service-connected major depressive disorder, to include medication used for the disorder.  

If the VA examiner finds that the Veteran's CRVO or vision loss was aggravated (permanently worsened) by service-connected depression to include medication for depression, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected major depressive disorder.  In rendering this opinion, the examiner should comment on the significance of the April 2006 opinion which attributes the Veteran's CRVO and residuals to hypertension.  

Any conclusion reached should be supported by a rationale.

3.  The RO/AMC should then review the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since issuance of the September 2012 SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


